DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 11/14/2019 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: Reference number 22 (camera) is not in any of the Figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
The abstract should be a brief narrative of the disclosure as a whole in a single paragraph within the range of 50 to 150 words commencing on a separate sheet PCT Rule 8 shall be adhered to.  See Rule 1.438; 37 CFR 1.72(b), MPEP §608.01(b) and §1893.03(e) for guidelines for the preparation of patent abstracts.
The abstract of the instant application is objected to because it is not a brief narrative and in a single paragraph as required by 37 CFR 1.72(b).  See MPEP §608.01(b). The abstract as presented currently appears to be a copy of one of the claims of the instant application.  Appropriate correction is required. 

Claim Objections
Claims 2, 11, 14, 16 and 17 are objected to because from the recitation “acquiring an image of a pattern shown on a screen of a portable electronic device from an image acquisition module of the portable electronic device through at least part of optical lenses of the optical equipment” the structure and its relationship to claimed function(s) are not clear. The Examiner believes the Applicant intended to claim, at least in part:
A method/apparatus for determining a parameter of optical equipment, the method/apparatus comprising:
Transmitting a pattern displayed on a screen of a portable electronic device through at least part of optical lenses of the optical equipment to a reflecting element, and acquiring an image of the pattern that is reflected back through the optical lenses with an image acquisition module, …
…
…
Claim 11 is further objected to because of the following informalities: a colon is missing after the word “comprising” in the preamble of the claim (line 2).  Appropriate correction is required.
Claims 3-10, 12-13 and 15 are objected to because they are dependent on independent claims 2, 11 or 14.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In claim 11, limitations (a) “means for acquiring an image of a pattern shown on a screen of a portable electronic device” and (b) “means for determining at least one optical parameter of the optical equipment” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Since the claimed “means” is neither defined nor its structure described in the specification it is not clear what it represents. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to 
In claim 11, the recitation “means for acquiring an image of a pattern shown on a screen of a portable electronic device from an image acquisition module” indicates a “means” for acquiring an image from an image acquisition module.  However the claimed “means” is neither defined nor described in the specification.  There is no written description in the specification on what the claimed “means” represents. The specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Similarly, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for the limitation “means for determining at least one optical parameter of the optical equipment”.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-“means” for acquiring an image … from an image acquisition module is.  Also, it’s not clear what the “means” for determining … optical parameter is. The lack of clarity on what “means” in each of the above instances represents has made the claim vague and indefinite.

Claims 12-13 are rejected because by virtue of their dependency on claim rejected claim 11 they have all the deficiencies of their respective parent claim inherent in them.

Allowable Subject Matter
Claims 2-17 are objected to or rejected for reasons stated above.  However, prior art of record taken alone or in combination, fails to disclose or render obvious a method or an apparatus for determining a parameter of optical equipment, comprising: transmitting a pattern displayed on a screen of a portable electronic device through at least part of optical lenses of the optical equipment to a reflecting element, and acquiring an image of the pattern that is reflected back through the optical lenses with an image acquisition module, in combination with the rest of the limitations of each claim.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886